IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20108
                         Summary Calendar



THOMAS SOSA,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1662
                       --------------------

                         October 18, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas Sosa (TDCJ # 66862) was granted a certificate of

appealability (COA) in his appeal of the district court’s

dismissal of his federal petition for habeas corpus for failure

to exhaust state court remedies.   The Respondent concedes that

Sosa has exhausted his state remedies and requests that we vacate

the judgment of the district court and remand the case.   Because

our review of the state court record confirms that Sosa has


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20108
                                -2-

sufficiently exhausted his state court remedies with regard to

the claims the district court found unexhausted, we VACATE the

judgment of dismissal and REMAND the case for further

proceedings.   See Richardson v. Procunier, 762 F.2d 429, 431-32

(5th Cir. 1985).   All outstanding motions are DENIED.